1 U.S. 20
1 Dall. 20
1 L.Ed. 19
ANONYMOUS.
No. ____.
Supreme Court of Pennsylvania
September Term, 1773.

John Fisher, having two sons and a Daughter, made his will, and devised a plantation to his son Matthias in fee. Matthias dies in his minority, intestate, and without issue.
Question: whether his heirs at common law shall take; or it shall divide among his other brothers and sisters, under the supplemental intestate law of this Province?
On a trial in ejectment for the plantation, it was agreed by council, that the opinion of the Court should be conclusive to the Jury.
Mr. Justice WILLING and Justice LAWRENCE were of opinion, and so delivered it to the Jury, that the estate should be divided: and the plaintiff suffered a nonsuit.*



*
 Determined at Bucks, Ni, Pri. 15 Oct. 1773.